Citation Nr: 1609414	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  10-32 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied service-connection claim for low back pain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a thyroid disability.

6.  Entitlement to a compensable disability rating for a bilateral hearing loss disability prior to August 26, 2013, and in excess of 20 percent from August 26, 2013 to the present day.

7.  Entitlement to a compensable disability rating for arthroplasty of the right fourth toe.
8.  Entitlement to a compensable disability rating for pterygium of the left eye.

9.  Entitlement to a compensable disability rating for scar, excision, ganglion cyst, left third finger prior to December 7, 2011, and in excess of 10 percent from December 7, 2011 to the present day.

10.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

11.  Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970, and from May 1974 to May 1992.
This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and June 2010 and May 2013 determinations by the RO in San Diego, California.  Original jurisdiction in this case is currently with the RO in San Diego, California.

The Veteran testified before the undersigned at an April 2015 hearing.  A transcript of that hearing has been associated with the record.  

As discussed below, the Board is reopening the Veteran's service-connection claim for low back pain herein.  Based on evidence demonstrating that the Veteran has been diagnosed with more than one spine disability, the Board has expanded the reopened issue to include consideration of whether service-connection may be warranted for any low back disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

At the April 2015 hearing, the Veteran's attorney discussed the possibility that the Veteran's glaucoma may be related to his service-connected pterygium.  See the April 2015 Board hearing transcript, at 51.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The Veteran's reopened service-connection claims for hypertension and for a low back disability, his increased rating claims for his right fourth toe, left third finger, and left eye pterygium, and his claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the April 2015 hearing, the Veteran presented testimony specifically withdrawing his increased rating claim for the assignment of a disability rating in excess of 10 percent for tinnitus.
2.  At the April 2015 hearing, the Veteran presented testimony specifically withdrawing his eligibility claim for the purchase of an automobile and adaptive equipment, or adaptive equipment only.
 
3.  The RO denied the Veteran's service-connection claim for hypertension in a September 1993 rating decision.  In December 1997, the Veteran filed an application to reopen his service-connection claim for hypertension, which the RO denied in a July 1998 rating decision.  The Veteran did not appeal either rating decision, nor did he submit new and material evidence within one year of each rating decision respectively.
 
4.  The evidence received since the July 1998 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service-connection claim for hypertension.

5.  The RO denied the Veteran's service-connection claim for low back pain in a September 1993 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year.  

6.  The evidence received since the September 1993 rating decision relates to an unestablished fact necessary to substantiate his service-connection claim for low back pain.

7.  The evidence is in equipoise as to whether the Veteran's thyroid disability had its onset during his period of active service.

8.  Prior to August 26, 2013, the Veteran's bilateral hearing loss disability manifested in no more than level I hearing in the right ear and level IV hearing in the left ear.

9.  From August 26, 2013 to the present day, the Veteran's bilateral hearing loss disability manifested in no more than level IV hearing in the right ear and level VI hearing in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his increased rating claim for tinnitus.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (2015).

2.  The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his eligibility claim for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (2015).

3.  The September 1993 and July 1998 rating decisions, as they relate to the Veteran's service-connection claim for hypertension, are final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).
 
4.  As new and material evidence has been received, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The September 1993 rating decision denying entitlement to service connection for low back pain is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).
 
6.  As new and material evidence has been received, the claim for service connection for low back pain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  Resolving all doubt in the Veteran's favor, the Veteran's thyroid disability was incurred in active service.  38 U.S.C.A. §§ 5107, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for a compensable rating for bilateral hearing loss disability prior to August 26, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

9.  The criteria for the assignment of a disability rating in excess of 20 percent from August 26, 2014 to the present day have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

The Veteran has withdrawn his tinnitus and automobile and adaptive equipment appeals, and they will be dismissed below.  The Board is reopening the Veteran's service-connection claims for hypertension and low back pain, and granting service connection for a thyroid disability (thyroid nodule, with hypothyroidism).  Any failure to comply with the duties to notify or assist with respect to these appeals is rendered moot by the favorable action taken below.

With respect to the Veteran's increased rating claim for a bilateral hearing loss disability, VA satisfied its notice requirements under the VCAA in a March 2010 letter. 

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and his lay statements of argument.  The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence. 

The Veteran has been afforded three VA examinations during the appeal period to assess the nature and severity of his bilateral hearing loss disability.  The Board observes that the findings contained within these reports, dated in May 2010, August 2013 and December 2014, are adequate for adjudicatory purposes.  The examination reports reflect that each VA examiner reviewed or was made aware of the Veteran's past noise exposure history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages were recorded, and both the August 2013 and December 2014 examiners discussed the impact the Veteran's service-connected hearing loss disability has on his usual occupation and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that at the April 2015 hearing, the Veteran testified he was recently administered a VA hearing test approximately two to three months prior to the hearing, and was provided a hearing aid for his right ear.  At the time, it was unclear whether that audiological test was of record.  Upon review of the Veteran's claims file, a December 2014 VA audiology report is on file, with a corresponding December 31, 2014 treatment report from the Oceanside Community Based Outpatient Clinic noting that the Veteran was fitted for a hearing aid for the right ear.  Although the Veteran's attorney referenced the Veteran's testimony in a November 2015 brief, suggesting that his prescription for new hearing aids is evidence of worsening since the December 2014 VA examination, it appears that the hearing aids were indeed discussed on the same day of his December 31, 2014 VA examination.  While the Veteran's attorney noted in his brief that the Veteran would be willing to attend an updated VA audiological examination, the Board observes that the level of severity described by the Veteran at his hearing (to include requiring a new hearing aid) correlates with the evidence already of record, to include specific examination and treatment reports identifying the need for a right ear hearing aid dated December 31, 2014.  As such, the Board does not find a remand is required at this time to provide the Veteran another audiometric examination.

The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the severity of the Veteran's bilateral hearing loss disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the April 2015 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appeals decided on the merits below have been consistent with said provisions.

Analysis

A. Dismissed appeals

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2015).

The Veteran perfected an appeal of his increased rating claim for tinnitus in August 2010.  He subsequently perfected an appeal for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only in February 2014.  At the April 2015 hearing, the Veteran and his representative specifically indicated a desire to withdraw these claims from appellate status.  See the April 2015 hearing transcript, at 5.  As this request was made on the record at the April 2015 hearing, there is no requirement that the request to withdraw be in writing.  38 C.F.R. § 20.204(b) (2015).

The Board finds that the Veteran's withdrawal request was knowledgeable and voluntary, and qualifies as a valid withdrawal of the perfected issues on appeal.  See 38 C.F.R. § 20.204 (2015).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the Veteran's increased rating claim for tinnitus, or for his eligibility claim for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  Both appeals are dismissed.

B. New and Material Evidence - Hypertension and Low Back Pain

The RO originally denied the Veteran's service-connection claims for hypertension and low back pain in a September 1993 rating decision.  The RO denied the claims based on findings that the Veteran at the time had no hypertension shown by sustained elevation of diastolic readings (both during and after service), nor did he have a chronic objectively demonstrated back condition in service or at the time of the rating decision.  

The Veteran filed an application to reopen his service-connection claim for hypertension in December 1997.  In a July 1998 rating decision, the RO denied this application, indicating that although new medical evidence dated in May 1996 contained an assessment of hypertension, there was no reasonable possibility that such evidence would change the outcome, as hypertension was not shown in service, or in the Veteran's first post-service year.

The Veteran did not appeal either rating decision, nor did he submit new and material evidence within one year of receipt of notice of each decision.  Thus, the RO's September 1993 and July 1998 rating decisions became final.   See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as were the applications to reopen the Veteran's hypertension and low back pain claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, with respect to hypertension, the newly submitted evidence includes a letter from the Veteran's wife explaining her observations of the Veteran struggling with dizziness, and headaches during his last five years of service, that he was made aware of having high blood pressure at a physical appointment within one month after discharge from service in 1992, and that he had been taking medication (amlodipine/benazepril) to control his high blood pressure since June 1992.  With respect to low back pain, the newly submitted evidence includes several reports of ongoing treatment for intervertebral disc degeneration (see a March 26, 2009 treatment report.), lumbago, scoliosis (see a May 29, 2011 treatment report), and mild osteoarthritis of the thoracolumbar spine (see a Jan. 3, 2014 radiological report).  As with hypertension, the Veteran's wife also submitted a statement attesting to witnessing the Veteran struggle with back pain since his period of service.  

The additional evidence described above relates to a potential relationship between the Veteran's current hypertension and his service, and between his current low back disability and his service, which are unestablished facts necessary to substantiate his service-connection claims.  The evidence is new, material and serves to reopen the claims. To this extent only, the appeals are granted.   

C. Service Connection - Thyroid Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

The Veteran asserts he has a current thyroid disability that first manifested during his period of active service.  The evidence demonstrates that in August 2011, the Veteran underwent a thyroidectomy to remove a thyroid nodule.  He had been receiving treatment for a mass in his throat causing problems with swallowing, eating and discomfort since 2005.  Since the August 2011 surgery, the Veteran has been diagnosed with hypothyroidism.  

The Veteran's service treatment records demonstrate that in April 1982, the Veteran complained of feeling some type of lump in his lower neck area for about one year.  He stated that when he coughed, the lump and discomfort became very noticeable.  The Veteran's throat at the time appeared to be within normal limits, and he was assessed with a possible upper respiratory infection, or a "possible growth of some type [in the] lower throat area."  See an April 28, 1982 Chronological Record of Medical Care.  One month later, the Veteran complained again of a sensation of something stuck in his throat for approximately one year in May 1982.  The sensation occurred mostly at night, and led to coughing and hoarseness.  The impression was "possible mass effect."  See a May 25, 1982 Chronological Record of Medical Care.  More than two years later, in September 1984, the Veteran again complained of difficulty swallowing for a past history of two years prior.  See a September 28, 1984 Chronological Record of Medical Care.  

The Veteran did not seek treatment for problems with his throat until well after service.  In December 2005, the Veteran complained of feelings of tightness in the throat, choking, and was provided a thyroid evaluation.  Earlier in the year, the Veteran underwent a thyroid scan in May 2005, where a relatively large multilobulated soft tissue mass associated with the mid and inferior aspects of the left lobe of the thyroid gland was identified.  Dr. C.A.C. indicated that this causes "mass effect and rightward displacement upon the adjacent trachea."  Another scan in September 2005 revealed a "prominently enlarged left lobe of the thyroid gland with an appearance suggesting a multinodular gland."  See a December 7, 2005 Chronological Record of Medical Care from the C.P. Internal Medicine Clinic.  

In November 2006, the Veteran sought treatment for complaints of dysphagia, food catching in his throat, and regurgitation of food and coughing.  See a November 9, 2006 treatment report of Dr. R.A.W.  Symptoms continued for years, and in April 2011, physicians observed an enlarged and heterogeneously enhancing left lobe of the thyroid measuring 7.0 x 6.6 x 4.6 cm which extended inferiorly through the thoracic inlet causing right lateral deviation as well as narrowing of the trachea with internal areas of calcification.  The overall findings were compatible with a large thyroid goiter.  Ultimately, it was determined that the best course of action was to undergo a thyroidectomy to remove the nodule, which took place in August 2011.  See an April 22, 2011 VA treatment report.  A March 2012 VA examiner identified post-operative symptoms of a hypothyroid condition (cold intolerance), and subsequent treatment reports identify hypothyroidism disability diagnosed in October 2011.  See a December 10, 2014 Medical Record.  Significantly, at his April 2015 hearing, the Veteran testified that he experienced symptoms of coughing, dysphagia, and feelings of having a lump in his throat continuously since service but eventually stopped seeking treatment for it for several years during and following service.  See the April 2015 hearing transcript, at 1.  

The key question at issue in this case is whether the Veteran's current thyroid disability is related to complaints of similar-if not identical-symptoms of having feelings of a lump in his throat causing discomfort and difficulty swallowing during service.  There are two competing medical opinions of record.

Arguably against the Veteran's claim is the opinion of the March 2012 VA examiner, who determined that it was less than likely that the current thyroid disability is related to service because the Veteran failed to provide documentation of ongoing dysphagia after 1984 and prior to 2005.  The examiner determined based on this lack of documented treatment that there was not enough evidence to show that the present day treatment for a nodule on his thyroid and thyroidectomy was related to dysphagia as documented during service.  

In contrast, and arguably in the Veteran's favor, is a November 21, 2011 opinion of Dr. S. K., who noted that he looked at the Veteran's past medical records, and concluded that the Veteran "seems to have had this mass since the 1980's and it was known to physicians taking care of him at the time."  

In this case, the Board is not entirely satisfied with either of the above-referenced medical opinions.  On the one hand, with respect to the favorable November 2011 opinion of Dr. S.K., the Board notes Dr. S.K. provided little clinical rationale in support of her positive nexus opinion.  On the other, with respect to the unfavorable opinion of the March 2012 VA examiner, it is evident that the examiner based her finding exclusively on observations that the Veteran failed to seek treatment for symptoms of his thyroid mass between 1984 and 2005.  The Court of Appeals for the Federal Circuit has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran has competently testified that he has experienced the symptoms affecting his throat since service, to include feeling a lump, but simply stopped seeking treatment until a thyroid mass was identified upon x-ray in 2005.  The Board finds no reason to doubt the validity of the Veteran's statements.  In light of the Veteran's in-service treatment for tightness in his throat, coughing, and a suspected mass, his competent and credible lay assertions of having longstanding symptomatology since 1984, the fact that a benign mass was identified on his thyroid in 2005, that the Veteran complained of identical symptoms as those noted during service at the time of his treatment for and removal of his thyroid nodule, and the overall inadequacy of both the positive and negative medical opinion evidence currently of record, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's thyroid disability-thyroid nodule and hypothyroidism, post thyroidectomy-and his active service, is established.  The benefit sought on appeal is granted.

D. Increased Rating - Bilateral Hearing Loss Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, staged ratings have already been assigned by the RO.

In a September 1993 rating decision, the RO awarded the Veteran service connection for a bilateral hearing loss disability; a noncompensable disability rating was assigned, effective June 1, 1992.  In April 2010, the Veteran filed an increased rating claim, which the RO denied in June 2010.  The Veteran has appealed this determination.  During the pendency of his appeal, the RO increased the Veteran's hearing loss disability rating from 0 to 20 percent, effective August 26, 2013.  The Veteran has not expressed satisfaction with this rating.   

Hearing loss disabilities are rated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Under the rating criteria, the method for rating a bilateral hearing loss disability is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

On VA examination in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
50
45
LEFT
15
20
70
65
60

The average for the right ear was 33.75 decibels while it was 53.75 for the left ear. Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  

Using Table VI, the Veteran's May 2010 examination results revealed level I hearing in the right ear and level I hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.

Significantly, the Veteran's audiometric thresholds for the left ear do represent an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b), as thresholds are less than 30 decibels at 1000 Hz, and are at 70 decibels at 2000 Hz.  In this instance, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  As noted above, using Table VI, the Veteran has only level I hearing in the left ear.  However, using Table VIA, the Veteran has level III hearing in the left ear, which after elevation, increases to  level IV hearing.  Combining level I hearing in the right ear and level IV hearing in the left ear according to Table VII results again in a 0 percent rating.

The Veteran underwent another audiological examination on August 26, 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
60
55
LEFT
25
35
75
80
70

The average for the right ear based on these results was 43.75 decibels, while it was 65 for the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 64 percent in the left ear.  

Using Table VI, the Veteran's August 2013 examination results revealed level IV hearing in the right ear and level VI hearing in the left ear.  Combining these levels according to Table VII results in a 20 percent rating.

These results show no exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b).  

Most recently, VA examined the severity of the Veteran's hearing acuity again in December 2014.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
35
55
55
LEFT
5
20
65
80
75

The average for the right ear based on these results was 37.5 decibels, while it was 60 for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 72 percent in the left ear.  

Using Table VI, the Veteran's December 2014 examination results revealed level I hearing in the right ear and level V hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.

These results also show no exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(b).  

Based on the above, for the period prior to August 26, 2013, the specific requirements in terms of puretone threshold averages and speech recognition test results warranting a compensable rating have not been met.  Test results noted on the August 26, 2013 VA audiological examination however mark demonstrated worsening, warranting the assignment of the 20 percent rating already in effect.  Test results subsequent to August 26, 2013 do not demonstrate hearing loss to such a degree of severity that would warrant a rating higher than 20 percent.  

It must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record, which in this case includes only those findings from the three examinations discussed above.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b)  does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 
The August 2013 and December 2014 VA examiners' reports adequately address the functional effects of the Veteran's hearing loss disability.  Indeed, the August 2013 VA examiner specifically noted that the Veteran's hearing loss disability impacts his daily life by causing difficulty hearing his wife and others, who have to shout and repeat what they are saying two to three times.  The December 2014 VA examiner added that the Veteran finds his hearing loss to be embarrassing.  The Veteran uses hearing aids for amplification, and was most recently fitted for new aids for his right ear on December 31, 2014.  The Board finds that these examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether an extraschedular rating is warranted.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology (difficulty hearing conversations) of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  Indeed, the Veteran has reported that he has trouble hearing his wife and others, who must repeat themselves to be heard.  He must use hearing aids, and at times is embarrassed by his disability.  The Board finds that the functional effects caused by his hearing disability, which undoubtedly exist, do not constitute an exceptional or unusual disability picture which warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

ORDER

The appeal of entitlement to a disability rating in excess of 10 percent for tinnitus is dismissed.

The appeal of entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is dismissed.

The application to reopen a claim for service connection for hypertension is granted.

The application to reopen a claim for low back pain is granted.

Service connection for thyroid nodule and hypothyroidism, post thyroidectomy, is granted.

Entitlement to a compensable disability rating for a bilateral hearing loss disability prior to August 26, 2013 is denied.

Entitlement to the assignment of a disability rating in excess of 20 percent from August 26, 2013 to the present day is denied.


REMAND

Hypertension and low back disability

With respect to the Veteran's hypertension, the evidence demonstrates the Veteran currently has hypertension.  He asserts hypertension had its onset during service, or is otherwise caused by service.  Although the Veteran's service treatment records include no formal diagnosis of hypertension during his service years, they do include an electrocardiogram printout dated March 2, 1992, noting minimal voltage criteria for LVH (left ventricular hypertrophy).  When asked upon separation whether he ever had high or low blood pressure, he indicated that he did not know.  See the Veteran's March 13, 1992 Report of Medical History.  The Veteran and his wife have attested to the Veteran having been placed on medication for high blood pressure as early as June 1992, one month following his separation from service.  On remand, an examination should be scheduled, and opinion obtained addressing the etiology of the Veteran's hypertension.

With respect to the Veteran's low back disability, as discussed above, the Veteran has received treatment for intervertebral disc degeneration (see a March 26, 2009 treatment report.), lumbago, scoliosis (see a May 29, 2011 treatment report), and mild osteoarthritis of the thoracolumbar spine (see a Jan. 3, 2014 radiological report).  He has attested to having back pain in service, both prior to and during his service in the Persian Gulf War.  Although clinical evaluation of the Veteran's spine upon separation was "normal," he did note that he experienced recurrent back pain during service on his March 13, 1992 Report of Medical History.  Indeed, a physician's summary on page 2 of this report identified the presence of occasional muscle-related low back pain.  The Veteran and his wife, as well as a fellow servicemember have attested to observing back problems since the Veteran's period of service.  On remand, an examination should be scheduled, and opinion obtained addressing the etiology of the Veteran's low back disability.

Arthroplasty of the Right Fourth Toe

VA evaluated the severity of the Veteran's service-connected toe disability in September 2013.  At that time, the Veteran was noted to have hammertoes, hallux valgus, and metatarsalgia.  In February 2014, VA obtained a medical opinion from a VA examiner addressing the relationship, if any, between the Veteran's service-connected toe disability, and his other diagnosed foot disabilities.  The February 2014 examiner determined that the Veteran's hallux valgus and his hammertoes were conditions of genetics, shoes and aging, and that metatarsalgia was unrelated to his service-connected toe disability.  Significantly however, the examiner did not attribute identified symptoms of pain with any particular disability.  Notably, in a July 28, 2014 VA treatment report, a physician indicated that pain on the Veteran's right 4th digit was getting worse in the last five years, and that he presented to the clinic wearing his right 4th digit tube foam and extra depth shoes.  At his April 2015 hearing, the Veteran asserted that he now has pain shooting from his foot into his calf.  On remand, an examination should be scheduled to assess the severity of the Veteran's toe disability, and to distinguish to the extent possible, what symptoms are specifically attributable to this toe disability, and what symptoms are attributable to his nonservice-connected foot disabilities.

Left Eye Pterygium

The rating criteria for pterygium specify that the disability should be rated based on visual impairment, disfigurement, conjunctivitis, etc., depending on the particular findings.  See 38 C.F.R. § 4.79, Diagnostic Code 6034.  At a September 2013 VA examination, the examiner specifically indicated "yes" when asked whether the Veteran has pterygium and whether the condition causes scarring or disfigurement.  The examination report directed the examiner to complete Section V of the Disability Benefits Questionnaire.  Upon review of Section V, it is clear that although the examiner indicated again that the Veteran had scarring or disfigurement attributable to his left eye condition, he did not provide any answer when asked to indicate all the scarring attributes.  See the September 2013 VA examiner's report, at 6.  At the April 2015 hearing, the Veteran reiterated that he had scarring of his actual skin, and that he has developed glaucoma.  See the April 2015 VA Board hearing transcript, at 50.  On remand, an examination should be scheduled to assess the severity of the Veteran's pterygium, to include the extent to which the disability manifests in scarring or disfigurement, and to distinguish to the extent possible, what symptoms are specifically attributable to pterygium, and what symptoms are attributable to his nonservice-connected eye disabilities.

Scar, Excision, Ganglion Cyst, Left Third Finger

At the time of the April 2015 hearing, it was unclear whether the Veteran had perfected an appeal with respect to his increased rating claim or his left third finger disability.  The undersigned did not take testimony on the issue.  Upon review of the record, a VA Form 9 dated in March 2015 is present, and indicates a request for a hearing before the Board.  The record does not reflect that the AOJ has continued to conduct development of this issue, and the issue has not been certified to the Board.  The Board finds that on remand, the AOJ must determine if the Veteran perfected a timely appeal of the issue of entitlement to an increased rating for scar, excision, ganglion cyst of the left third finger.  If the AOJ determines a timely substantive appeal has been filed, then warranted development of the issue should be conducted by the AOJ.

TDIU

As the outcome of the issues discussed above may impact the outcome of the Veterans' TDIU claim, a decision on the merits as to this issue is deferred.  

Finally, on remand, any outstanding and relevant VA treatment reports not already associated with the file should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA treatment reports not already associated with the file.

2.  Determine if the Veteran perfected an appeal as to the issue of entitlement to an increased rating for scar, excision, ganglion cyst of the left third finger by filing a timely VA Form 9.  If so, then all warranted development of the issue should be performed.

3.  Schedule the Veteran for VA examination to assess the etiology of his hypertension.  The claims file should be made available to, and reviewed by the VA examiner.  Upon review of the file, to include review of a March 2, 1992 electrocardiogram report, and after examination of the Veteran, please indicate whether it as at least as likely as not (50 percent or greater probability) that the disability was incurred in, or is otherwise related to his period of active duty service.  
4.  Schedule the Veteran for VA examination to assess the etiology of his low back disability.  The claims file should be made available to, and reviewed by the VA examiner.  Upon review of the file, and after examination of the Veteran please clarify each of the Veteran's low back disabilities.  For each disability identified, please indicate whether it as at least as likely as not (50 percent or greater probability) that the disability was incurred in, or is otherwise related to his period of active duty service.  

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left fourth toe disability.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  In particular, the examiner should distinguish to the extent possible, what symptoms are specifically attributable to this toe disability, and what symptoms are attributable to any other nonservice-connected foot disabilities.

6.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected pterygium of the left eye.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims file should be made available to the examiner for review.  In particular, please identify the presence and severity of any scarring or disfigurement observed.  Additionally, distinguish to the extent possible, what symptoms are specifically attributable to his pterygium, and what symptoms are attributable to any other nonservice-connected eye disabilities.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the any benefit sought is denied, in whole or in part, to include the Veteran's TDIU claim, the Veteran and his attorney should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


